DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received September 27, 2021, amending Claims 1, 5-7, and 8-10.  New Claim 21 was added by this amendment.  Claims 6 and 11-20 were cancelled by this amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “device” in Claims 2-4, 8-10, and 21, and “closing mechanism” in Claims 3 and 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites the limitation "the closing mechanism".  There is insufficient antecedent basis for this limitation in the claims since a closing mechanism has not been previously claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3, 8, 9, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivadeneira US 2017/0037589 (hereafter Rivadeneira).

Regarding Claim 3, Rivadeneira anticipates:
3 (Currently amended): The device of claim 21further comprising a closing mechanism (internal clamp 65 or tensioners 85) to close the open front end of the container without directly touching the container (bag 170)(Paragraphs [0017],[0022] and [0031]).  

Regarding Claim 8, Rivadeneira anticipates:
8 (Currently amended): A device (animal waste vacuum disposal and bagging device, Title) for collecting dog feces, comprising: 
a vacuum (vacuum motor 80) with an inlet (collection chute 100 inside of canister 10, Figure 1); 
a bag- (bag 170) fit into the inlet and having an open end extending forwardly from the inlet (Figure 1), and bag being air permeable (air-permeable, Paragraph [0021]) theto suck feces into the bag (Paragraph [0024]). 

Regarding Claim 9, Rivadeneira anticipates:
9 (Currently amended): The device of claim 8, wherein the bag

Regarding Claim 21, Rivadeneira anticipates:
21 (New): A pet waste vacuum device (animal waste vacuum disposal and bagging device, Title), comprising: 
a housing (canister 10); 
a powered vacuum (vacuum motor 80) inside the housing (Figure 1); 
controls (power button 60, Figure 1) on the housing to actuate the vacuum; 
the housing having a tubular inlet (collection chute 100) with an open forward end and a rearward end communicating with the vacuum (Figure 1); 
a container (bag 170) removably mounted in the inlet and having a permeable (air permeable, Paragraph [0021]), closed rear end and an open 
front end to allow suction from the vacuum to draw the pet waste into the container (Figure 1); and the open end of the container being in front of the forward end of the tubular inlet of the housing (Figure 1 and Paragraph [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rivadeneira US 2017/0037589 (hereafter Rivadeneira) in view of common knowledge and design choice.

 Regarding Claim 2, Rivadeneira teaches:
2 (Currently amended): The device of claim 21container (bag 170) 

Rivadeneira discloses an air-permeable bag in Paragraph [0021] comprised of a loose fibrous material similar to a conventional internal vacuum cleaner bag with a cardboard boarder.  Rivadeneira does not specifically disclose that the materials are compostable, however, it would have been obvious design choice to modify the device if necessary to ensure that the materials a tailor to be compostable with the motivation of expediting the time for waste decomposition.

Regarding Claim 4, Rivadeneira teaches:
4 (Currently amended): The device of claim 21

Rivadeneira discloses an air-permeable bag in Paragraph [0022] with an adhesive seal.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to employ a common knowledge bag drawstring, since applicant has not disclosed that drawstring solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with either a drawstring or adhesive with the motivation to provide a reliable bag closure.

Regarding Claim 10, Rivadeneira teaches:
10 (Currently amended): The device of claim 8, further comprising a on the vacuum to releasably secure thbag in the vacuum inlet (see discussion below).  

Rivadeneira discloses a cardboard border on a bag that releasably secures the bag in the vacuum inlet in Paragraph [0022].  Although it is not a typical lock structure, it would have been obvious common knowledge to one with ordinary skill in the art at the time of the invention that the cardboard in combination with the structure of the inlet creates a lock in the broadest reasonable interpretation of the disclosed structure with the motivation to secure the bag to the device during the waste collection.

Response to Arguments
Drawing Objections
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous Drawing Objections.

Claim Objections
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous Claim Objections.

Rejection Under 35 U.S.C. 112(b)


Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s arguments with amendments, filed August 30, 2021, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 1, 5-7, 10, and 15-20 under Phillips US 7,404,230 have been fully considered and are not persuasive.  However, as necessitated by amendment, the rejections have be modified using Rivadeneira US 2017/0037589 as presented above which is a better match to the updated claims.

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed August 30, 2021, with respect to the 35 U.S.C. 103 rejection(s) of Claims 2, 3, 8, 9, and 11-14 under Phillips US 7,404,230 and Claim 4 under Phillips US 7,404,230 in view of Pineda US 2004/0135386 have been fully considered and are not persuasive.  However, as necessitated by amendment, the rejections have be modified using Rivadeneira US 2017/0037589 as presented above which is a better match to the updated claims.


Applicant’s arguments with respect to claim(s) 2-4, 8-10, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723